Exhibit 10.2 Investor rights agreement This Investor Rights Agreement (this “ Agreement ”) is made and entered into as of July 8, 2013, by and among Giga-tronics Incorporated, a corporation organized in the State of California (the “ Company ”), and the purchaser identified on the signature page hereto (the “ Purchaser ”). This Agreement is made pursuant to the Securities Purchase Agreement, dated as of June 27, 2013, between the Company and the Purchaser, relating to the purchase of shares of Preferred Stock and Warrants (the “ Purchase Agreement ”). NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company and the Purchaser agree as follows: 1.
